Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Diane Y. Devlin, J.), dated June 23, 2014. The judgment denied the motion of defendant David Dale for summary judgment, granted the cross motion of defendants New York Central Mutual Fire Insurance Company and Albert F. Stager, Inc. for summary judgment and declared that New York Central Mutual Fire Insurance Company is not obligated to defend David Dale.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Present — Centra, J.P., Carni, DeJoseph, Curran and Scudder, JJ.